Per Curiam: :
The amendment of 1910* to subdivision 1 of section 2643 of the Code of Civil Procedure, which amendment became effective after the decision of *914the surrogate, renders academic the questions discussed by counsel and simplifies the disposition of this case. All the parties to the proceeding have appealed from the order of the surrogate. No appointment of an administrator with the will annexed appears to have been made. Such appointment when made in the future will necessarily he controlled by the amendment of- 1910. The order is, therefore, reversed and the proceeding remitted to the surrogate with instructions to issue letters of administration with the will annexed to the residuary legatees and with costs to each party filing a separate brief herein payable out of the estate. All concurred, except Cochrane, J., not voting. Order reversed and proceeding remitted to the Surrogate’s Court with instructions to issue letters of administration with the will annexed to the residuary legatees, and with costs to each party filing a separate brief herein, payable out of the estate.

 See Laws of 1910, chap. 585.— [Rep.